United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 17, 2014            Decided January 20, 2015

                         No. 13-5163

        JOHN VANDERKAM AND GAYLYN DIERINGER,
                    APPELLANTS

                              v.

                   MELISSA VANDERKAM,
                        APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:09-cv-01907)


    Joseph R. Jeffery argued the cause and filed the briefs for
appellants.

    Charles F. Fuller argued the cause and filed the briefs for
appellee.

    Before: TATEL and MILLETT, Circuit Judges, and
GINSBURG, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge TATEL.

    Concurring opinion filed by Senior Circuit Judge
GINSBURG.
                                2
     TATEL, Circuit Judge: The Employee Retirement Income
Security Act of 1974 (ERISA) entitles certain spouses of
pension plan participants to a survivor annuity unless waived
pursuant to clearly defined procedures. In this case, the pension
plan participant concedes that ERISA vested an annuity in his
ex-wife, but nonetheless argues that Texas law, including his
Texas divorce decree, requires entry now of a declaratory
judgment that, after his death, she place her annuity payments
into a constructive trust for his benefit. The district court
rejected this claim, holding that ERISA preempts any state law
or state-court decree that would otherwise defeat the spouse’s
vested annuity. For the reasons set forth in this opinion, we
affirm.
                                I.
     ERISA protects retirement benefits for millions of pension
plan participants and their beneficiaries. 29 U.S.C. § 1001(b).
Finding that the stability of retirement benefits directly affects
the national economy, id. § 1001(a), Congress acted to ensure
that accrued benefits remain unaltered by individuals and states
alike. It accomplished this by prohibiting participants from
assigning or alienating their own benefits, id. § 1056(d)(1),
and, with limited exceptions, superseding state laws that
“relate to any employee benefit plan,” id. § 1144(a). One
exception rests on the fact that plan benefits are often
considered marital community property, a domain traditionally
reserved exclusively for state law. As a result, Congress
exempted a narrow category of state-court orders, known as
qualified domestic relations orders, from ERISA’s
anti-alienation     and      preemption      provisions.       Id.
§ 1056(d)(3)(A); § 1144(b)(7). A qualified domestic relations
order is a state-court decree regarding marital property that
creates or recognizes an alternate payee’s right to
ERISA-governed benefits—for instance, changing the plan
beneficiary from a soon-to-be ex-spouse to a child. Id.
                                3
§ 1056(d)(3)(B)(i). In order to qualify for the exemption, the
state-court order may neither change the type or form of
benefits nor increase the actuarial value of the plan. Id.
§ 1056(d)(3)(D).

      Despite this narrow exception, the protection of
beneficiaries—especially spouses—remains a paramount
ERISA objective. The crown jewel of ERISA’s spousal
protection, the qualified joint and survivor annuity, provides
monthly support for surviving spouses in the event of a
participant’s death, whether occurring before or after
retirement. Id. § 1055(a). Survivor annuity payments, equal to
at least 50 percent of the participant’s benefits, continue for the
remainder of the surviving spouse’s life. Id. § 1055(d)(1)(A).
Although for most ERISA benefits, like life insurance and
401(k) plans, participants may unilaterally waive benefits or
designate beneficiaries, participants are powerless to “defeat
a . . . surviving spouse’s statutory entitlement to an annuity.”
Boggs v. Boggs, 520 U.S. 833, 843 (1997). Without the
spouse’s written consent expressly acknowledging the effect of
the waiver or new beneficiary designation, a participant can
neither waive nor alter the survivor annuity in any way. 29
U.S.C. § 1055(c)(2). Under the version of the statute governing
this case, moreover, the written consent must not only be
witnessed by a plan representative or notary public, but also
completed no more than 90 days before the annuity start date,
i.e., the date the participant either dies or retires. Retirement
Equity Act of 1984, Pub. L. No. 98–397, 98 Stat. 1426 (1984)
(codified as amended at 29 U.S.C. §§ 1055(c)(2), (c)(7)
(1984)). If a participant fails to obtain this written and
witnessed waiver within the 90-day time limit, the survivor
annuity vests in the spouse upon the participant’s retirement or
death. Taken together, “[t]he surviving spouse annuity and
[qualified domestic relations order] provisions, which
acknowledge and protect specific pension plan community
                                4
property interests, give rise to the strong implication that other
community property claims are not consistent with the
statutory scheme.” Boggs, 520 U.S. at 847.

     This case presents a conflict between state community
property law and ERISA. Specifically, we must determine
whether, after a survivor annuity has vested and absent a
qualified domestic relations order, the plan participant may use
state law to obtain legal control over his former spouse’s
survivor benefit.

     John and Melissa VanderKam married in 1984. An
employee of the Huffy Corporation, John enrolled in the
company’s retirement plan and designated Melissa as the
beneficiary of a 100-percent qualified joint and survivor
annuity. John retired in 1994, at which time the survivor
annuity irrevocably vested in Melissa, and John began
receiving monthly benefits. Eight years later, in March 2002,
John and Melissa divorced, agreeing to a decree awarding John
all “benefits existing by reason of [John’s] past, present, or
future employment.” Final Divorce Decree 19, J.A. 290.

     One year later, John remarried and sought to designate his
new wife as the survivor annuity beneficiary. Counsel for
Huffy’s pension plan advised John that this designation would
be permissible if done pursuant to a qualified domestic
relations order that, in accordance with ERISA, did not require
the plan to increase benefits beyond actuarial estimates of
John’s and Melissa’s life expectancies. See 29 U.S.C.
§ 1056(d)(3)(D). In order to meet this requirement, John
motioned the Texas court to modify the divorce decree by
including an order naming his new wife as the annuity
beneficiary and calculating annuity benefits based upon
Melissa’s life expectancy. Melissa opposed John’s motion,
arguing that she had consented to the divorce decree only
                                5
because she believed that the survivor annuity belonged to her
and was therefore entirely separate from John’s retirement
benefits. Her agreement to the decree, Melissa explained,
resulted from a “trade-off between the parties” whereby “if
[Melissa] kept the survivor benefit, . . . she would not touch the
rest of [John’s] retirement, which is quite a large sum.” Hr’g on
Mot. to Modify Tr. 7, J.A. 208. Also, pointing out that she was
not a beneficiary of John’s life insurance policy, Melissa
emphasized that the survivor annuity would represent her
primary means of providing for the couple’s son in the event of
John’s death. Rejecting Melissa’s arguments, the Texas court
entered a purported qualified domestic relations order
divesting Melissa of all ownership interests in John’s
retirement benefits, including the survivor annuity.

     In 2005, Huffy terminated its pension plan, and because
the plan had insufficient assets to provide the benefits
promised to its employees, the Pension Benefit Guaranty
Corporation (PBGC) became the plan’s statutory trustee.
Established by ERISA to provide pension benefit insurance
and to “ensure that employees and their beneficiaries would
not be deprived of anticipated retirement benefits by the
termination of pension plans,” Connolly v. Pension Benefit
Guaranty Corp., 475 U.S. 211, 214 (1986) (citation omitted),
PBGC independently determines the benefits it will pay under
ERISA and the terms of the terminated plan. After reviewing
John’s file, PBGC determined that the supposed qualified
domestic relations order was invalid and that Melissa remained
the proper beneficiary of the survivor annuity. This ruling
rested on two basic propositions. First, the Texas court order
was not a valid qualified domestic relations order because it
would require the plan to “provide a form of benefit, or [an]
option, not otherwise provided under the plan.” Letter from
Deborah Martin, PBGC Coordinator, to John VanderKam
(Dec. 18, 2009) (“PGBC Letter”) at 3, J.A. 257. Should John’s
                               6
new wife survive him, PBGC explained, she would receive
survivor benefits for the remainder of her life, rather than the
remainder of Melissa’s life, which “would create a bizarre,
hybrid form of benefit” unavailable under the plan. PBGC
Letter 5, J.A. 259. Second, relying on ERISA’s text and
relevant federal court decisions, PBGC determined that unless
waived in accordance with the procedure set forth in the statute
and within the 90-day period, a spouse’s right to the survivor
annuity irrevocably vests on the annuity start date—here, the
day John retired. Accordingly, “the order could not transfer
Melissa’s right to the survivor benefit to [the new wife].”
PBGC Letter 6, J.A. 260.

     After PBGC’s Appeals Board affirmed the agency’s initial
determination, John filed suit in the United States District
Court for the District of Columbia, challenging PBGC’s
decision as both contrary to ERISA and arbitrary and
capricious in violation of the Administrative Procedure Act.
Second Am. Compl. 2–11; Pls.’ Mot. Summ. J. 12. In
response, and citing Melissa’s affidavit swearing that she
“never intended to waive the survivor benefit” and “wish[ed]
to claim [her] right to that benefit,” PBGC asked the district
court to join Melissa as a necessary party. Melissa VanderKam
Aff., J.A. 12. After the district court granted that motion, John
amended his complaint to allege unjust enrichment and breach
of contract claims against Melissa, and, invoking a Texas
statute, sought a declaration that given the divorce decree, John
“has equitable title to the . . . survivor benefit payments” and
that “upon actual receipt of the survivor benefit payments,
[Melissa] will owe fiduciary obligations to John and hold those
payments in constructive trust.” Second Am. Compl. 13. The
parties filed cross motions for summary judgment.

    Relying on cases from the Fourth, Fifth, and Ninth
Circuits, the district court found PBGC’s two
                                7
determinations—that Melissa’s claim to the survivor benefit
irrevocably vested upon John’s retirement and that the Texas
court order was not a valid qualified domestic relations
order—both reasonable and amply supported by the
administrative record. VanderKam v. Pension Benefit
Guaranty Corp., 943 F. Supp. 2d 130, 141–46 (D.D.C. 2013).
As to the state-law claims against Melissa, the district court
found them preempted by ERISA, emphasizing that the claims
“are nothing more than an effort to make an end-run around
ERISA’s statutory prescriptions” and would permit John “to
achieve what [he] otherwise cannot accomplish under the
statute itself—to divest Melissa of the survivor annuity benefit
paid to her by PBGC.” Id. at 150. The district court therefore
granted summary judgment in favor of PBGC and Melissa.

     After John filed his appeal here, we granted his motion to
dismiss PBGC from the case, leaving only his appeal of the
district court’s grant of summary judgment in favor of Melissa
on the state-law claims. Appellant’s Mot. to Dismiss PBGC
(Apr. 2, 2014). Before reaching those claims, however, we
must address the threshold issue of whether this case is ripe for
review. See Exxon Mobil Corp. v. Federal Energy Regulatory
Commission, 501 F.3d 204, 207 (D.C. Cir. 2007) (“The
question of ripeness goes to our subject matter jurisdiction, and
thus we can raise the issue sua sponte at any time.”) (internal
quotation marks omitted).
                                II.
     Article III of the Constitution limits federal court
jurisdiction to cases and controversies. U.S. Const. art. III, § 2.
Consistent with this limitation and “our theoretical role as the
governmental branch of last resort,” the ripeness doctrine
precludes premature adjudication of “abstract disagreements”
and instead reserves judicial power for resolution of concrete
and “fully crystalized” disputes. National Treasury Employees
                                8
Union v. United States, 101 F.3d 1423, 1431 (D.C. Cir. 1996).
Put simply, “Article III courts should not make decisions
unless they have to.” Id.
     In this case, Melissa will receive no survivor benefits if
she predeceases John, which suggests that “[i]f we do not
decide [the case] now, we may never need to,” id. Given our
“independent obligation to assure ourselves of jurisdiction,”
Floyd v. District of Columbia, 129 F.3d 152, 155 (D.C. Cir.
1997), we ordered supplemental briefing regarding whether
this case is ripe for judicial review.

     To determine whether a dispute is ripe for judicial
consideration, we must evaluate (1) “the fitness of the issues
for judicial decision” and (2) “the hardship to the parties of
withholding court consideration.” Abbott Laboratories v.
Gardner, 387 U.S. 136, 149 (1967).

     Under the fitness element, “we look to see whether the
issue is purely legal” or instead “would benefit from a more
concrete setting.” National Association of Home Builders v.
U.S. Army Corps of Engineers, 440 F.3d 459, 463–64 (D.C.
Cir. 2006). The facts of the present case are undisputed, as is
PBGC’s determination that ERISA vested the survivor annuity
in Melissa. The single question presented—whether ERISA
preempts John’s attempt to gain equitable title to Melissa’s
survivor annuity—is thus purely legal. The fitness element also
requires that we consider whether “deciding the issue now
would violate principles of judicial restraint and efficiency that
counsel against spending [our] scarce resources on what
amounts to shadow boxing.” Alcoa Power Generating, Inc. v.
FERC, 643 F.3d 963, 967 (D.C. Cir. 2011) (citations and
internal quotation marks omitted). Addressing this purely legal
question now raises no concern about inefficiency or waste of
judicial resources.
                               9
     As to the second element, we agree with John that denial
of judicial review would presently cause him significant
hardship, as it would “interfere[] with John’s ability to make
decisions about the organization of his estate and the
distribution of his property after his death.” Appellant’s
Supplemental Br. 2. The very purpose of ERISA benefits,
especially benefits accruing to dependents and spouses, is to
provide economic security and peace of mind. 29 U.S.C.
§ 1001(a) (noting ERISA’s objective to protect “the continued
well-being and security of millions of employees and their
dependents”). Indeed, ERISA expressly authorizes preemptive
litigation to “clarify . . . rights to future benefits under the
terms of [a] plan.” Id. § 1132(a)(1)(B) (emphasis added).

     True, Melissa may predecease John, but John seeks
declaratory relief now—relief that would be independent of
any future events. John seeks not a constructive trust that will
spring into existence only if Melissa someday receives the
annuity payments, but rather a current declaration that he “has
equitable title to the . . . survivor benefit payments” and that
“upon actual receipt of the . . . payments, [Melissa] will owe
fiduciary obligations to John and hold those payments in
constructive trust.” Second Am. Compl. 13 (emphases added).
A final decision regarding John’s entitlement to such a
declaration would give him an immediate, concrete, and
valuable benefit: certainty regarding whether monthly annuity
payments will be paid to his ex-spouse and son’s mother, or
whether he can assign those payments to a different beneficiary
of his choosing. This case thus presents a fully crystalized
dispute ripe for our resolution.


                              III.
   Having elected to dismiss his appeal against PBGC, John
makes three key concessions: (1) that the survivor annuity
                               10
vested in Melissa upon his retirement, (2) that any supposed
waiver in the divorce agreement was invalid under ERISA, and
(3) that the Texas court order was not a valid qualified
domestic relations order. In other words, John concedes that
under ERISA, the survivor annuity belongs to Melissa. Given
this, we face a single question: May John use state law to seize
a benefit that federal law has vested in Melissa?

    ERISA “supersede[s] any and all State laws insofar as they
may now or hereafter relate to any employee benefit plan.” 29
U.S.C. § 1144(a). Despite the simplicity of the statutory text,
“ERISA pre-emption questions are recurrent,” reflecting “the
comprehensive nature of the statute, the centrality of pension
and welfare plans in the national economy, and their
importance to the financial security of the Nation’s work
force.” Boggs, 520 U.S. at 839. But in Boggs v. Boggs, a
decision central to our resolution of this case, the Supreme
Court helpfully narrowed the ERISA preemption inquiry.
Under Boggs, rather than examine conflicts between state law
and ERISA’s text, we may “simply ask[] if state law conflicts
with the provisions of ERISA or operates to frustrate its
objects.” Id. at 841. And as instructed by the Court in Hillman
v. Maretta, in order to answer that question, “we must first
ascertain the nature of the federal interest.” 133 S. Ct. 1943,
1950 (2013).

     In this case, the nature of the federal interest is obvious.
Congress designed ERISA “to promote the interests of
employees and their beneficiaries in employee benefit plans.”
Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 90 (1983). With
respect to qualified joint and survivor annuities specifically,
Congress displayed special “solicitude for the economic
security of surviving spouses” and legislated to “provide
detailed protections to spouses of plan participants which, in
some cases, exceed what their rights would be were [state]
                               11
community property law the sole measure.” Boggs, 520 U.S. at
843, 841. Prior to ERISA, no law required that pension plans
support spouses beyond the life of the participant. H.R. Rep.
No. 93–807, at 4732 (1974). Recognizing that this void could
“result in a hardship where an individual primarily dependent
on his pension as a source of retirement income is unable to
make adequate provision for his spouse’s retirement years
should he predecease her,” Congress required that “if a plan
provides for a lifetime annuity” for participants, “the plan must
[also] provide for a joint and survivor annuity.” Id. Congress
strengthened these provisions in 1984 by enacting the
Retirement Equity Act (REA), which enlarged ERISA’s
protection for surviving spouses in three significant respects.
First, although the joint and survivor annuity was initially a
mere “option entirely within a participant’s discretion,” Boggs,
520 U.S. at 843 (citing 29 U.S.C. §§ 1055(a), (e) (1982)), the
REA removed that discretion by prohibiting a participant from
waiving the survivor annuity without spousal consent, Boggs,
520 U.S. at 843 (citing 29 U.S.C. § 1055(c)). Second, as
evidence of Congress’s concern not only for surviving spouses,
but also for “spouse[s] and dependent children in the event of
divorce or separation,” Boggs, 520 U.S. at 847, the REA made
annuities payable to surviving spouses so long as the spouse
was married to the participant at the time of
retirement—regardless of marital status at the time of the
participant’s death, Hopkins v. AT & T Global Information
Solutions Co., 105 F.3d 153, 156 (4th Cir. 1997) (citing 29
U.S.C. §§ 1055(a), (f)). Third, although ERISA initially had
nothing to say about whether and how beneficiaries could
waive survivor benefits, the REA established a clear and
defined procedure for waiving a survivor annuity, requiring an
express, witnessed waiver within 90 days of the annuity start
date. 29 U.S.C. §§ 1055(c)(2), (c)(7)(A). Through these three
amendments, Congress recognized “the status of marriage as
an economic partnership” and sought to protect “the substantial
                               12
contribution to that partnership of spouses who work both in
and outside the home.” Retirement Equity Act of 1984, Pub. L.
No. 98–397, 98 Stat. 1426 (1984).

     Against this clear congressional objective—ensuring
ongoing financial support for divorced and surviving
spouses—John invokes a Texas statute providing that “[t]he
subsequent actual receipt by the non-owning party of property
awarded to the owner in a decree of divorce or annulment
creates a fiduciary obligation in favor of the owner and
imposes a constructive trust on the property for the benefit of
the owner.” Tex. Fam. Code Ann. § 9.011(b). Despite
conceding that ERISA vested the survivor benefit in Melissa,
John argues that the divorce decree and this Texas statute
entitle him to a declaration that he “has equitable title” to
Melissa’s survivor benefit, and that upon receipt of her
annuity, Melissa is bound by Texas law to deliver it to John’s
designee. Second Am. Compl. 13.

     The conflict between ERISA and Texas law could hardly
be starker—what ERISA gives to Melissa, John argues, Texas
takes away. But as the Supreme Court held in Boggs, “in the
face of this direct clash between state law and the provisions
and objectives of ERISA, the state law cannot stand.” Boggs,
520 U.S. at 844. Any other result would frustrate Congress’s
objective to provide “enhanced protection to the spouse and
dependent children in the event of divorce” by “ensur[ing] a
stream of income to surviving spouses.” Id. at 847, 843
(emphases added). Simply put, John may not use Texas law to
compel an outcome expressly barred by ERISA.

     John nonetheless insists that his claims fall outside
ERISA’s preemption of state laws that “relate to any employee
benefit plan,” 29 U.S.C. § 1144(a) (emphasis added), because
he seeks title only to Melissa’s benefits. In Boggs, however, the
                               13
Supreme Court expressly rejected this argument. There, a
participant’s first wife attempted to transfer her survivor
annuity benefits to the couple’s adult sons through her will.
Boggs, 520 U.S. at 833. After her death, the participant married
his second wife, in whom the survivor annuity vested after the
participant’s death and against whom the sons attempted to
enforce the testamentary transfer. Id. Holding the state law
permitting the transfer preempted, the Court rejected the
argument that the claims “affect[ed] only what a plan
participant may do with his or her benefits after they are
received and not the relationship between the pension plan
administrator and the plan beneficiary.” Id. at 838. Accepting
that argument, the Court declared, “would undermine the
purpose of ERISA’s mandated survivor’s annuity.” Id. at 844.
So too here.

     John also contends that although the divorce agreement is
invalid as a waiver of Melissa’s right to receive her survivor
annuity under ERISA, the agreement remains a valid waiver of
Melissa’s right to retain her benefits under Texas law. In fact,
he argues, Melissa is collaterally estopped from arguing
otherwise. But this argument only highlights the conflict
between ERISA and the Texas statute: state law may not
resurrect an agreement invalidated by federal law. And, like
John’s plan vs. benefits argument, the distinction between the
right to receive benefits, as opposed to the right to retain them,
has been expressly rejected by the Supreme Court. In Hillman,
the Court invalidated a state law that imposed personal liability
on beneficiaries of life insurance under the Federal Employee
Group Life Insurance Act, holding that with a beneficiary’s
designation “comes the expectation that the . . . proceeds will
be paid . . . and that the beneficiary can use them.” 133 S. Ct.
at 1953 (emphasis added). Indeed, “the term ‘beneficiary’
itself . . . would be meaningless if the only effect of a
designation were to saddle the nominal beneficiary with
                               14
liability under state law for the full value of the proceeds.” Id.
at 1956 (Thomas, J., concurring). For this reason, the Court
held, “where a beneficiary has been duly named,
the . . . proceeds she is owed under [federal law] cannot be
allocated to another person by operation of state law.” Id. at
1953. That reasoning applies with equal force to ERISA
beneficiaries.

     Finally, John points to the Supreme Court’s decision in
Kennedy v. Plan Administrator for DuPont Savings &
Investment Plan, which expressly left open the question
whether, after benefits are distributed, state courts can enforce
a beneficiary’s waiver of her interest in pension plan benefits.
555 U.S. 285, 299 n.10 (2009). Some courts, most recently the
Fourth Circuit in Andochick v. Byrd, have held that such suits
are not preempted by ERISA because there is “no conflict with
either ERISA’s objectives or relevant Supreme Court
precedent.” 709 F.3d 296, 298 (4th Cir. 2013). Unlike
Andochick, however, this is not a post-distribution case.
Rather, as explained above in our ripeness discussion, John
seeks a pre-distribution declaration that he currently “has
equitable title to the . . . survivor benefit payments.” Second
Am. Compl. 13. Moreover, none of the cases John cites,
including Kennedy, involves survivor annuity benefits.
Instead, they concern other ERISA benefits, such as life
insurance and 401(k) plans, that are not subject to the rigorous
waiver provisions that govern survivor annuities. With respect
to survivor annuities, absent an express and witnessed waiver,
“Congress has spoken with force and clarity in directing that
the proceeds belong to the named beneficiary and no other.”
Hillman, 133 S. Ct. at 1951 (citation omitted).

    Indeed, the Ninth Circuit, the only circuit to have
considered the Kennedy question in the survivor annuity
context, concluded that permitting a “constructive trust on the
                                15
proceeds of a pension plan . . . would allow for an end-run
around ERISA’s rules and Congress’s policy objective of
providing for certain beneficiaries, thereby greatly weakening,
if not entirely abrogating, ERISA’s broad preemption
provision.” Carmona v. Carmona, 603 F.3d 1041, 1061 (9th
Cir. 2008). We agree. The survivor annuity waiver provisions
are aimed at preventing precisely this type of situation, where a
participant seeks to enforce an invalid waiver of his spouse’s
primary means of supporting herself following a divorce.

     In conclusion, we emphasize the narrowness of our
opinion. This case involves an effort by a plan participant to
obtain an interest in undistributed plan benefits, and we hold
only that absent a qualified domestic relations order and
compliance with ERISA’s strict waiver provisions for survivor
annuities, he may not use state law for that purpose. This
opinion has nothing to say about how ERISA might affect an
effort by a plan participant to use state law to obtain an interest
in benefits after distribution to the beneficiary. That question is
not presented in this case, and we express no opinion on it.

                               IV.

     For the reasons given above, we affirm the judgment of the
district court.

                                                      So ordered.
GINSBURG, Senior Circuit Judge, concurring:

     Although I agree John VanderKam may not use state law
to obtain an interest in Melissa VanderKam’s ERISA-
protected survivor annuity, I write separately to emphasize
that the Court has not today decided all state laws are
preempted insofar as they burden qualified joint and survivor
annuity (QJSA) benefits that have not yet been disbursed.
The Court’s holding is necessarily limited to the situation in
which the claimed source of authority for obtaining an interest
in QJSA benefits is an agreement in the divorce decree of a
plan participant and his beneficiary in which the beneficiary
purports to waive her right to the survivor annuity. Because
other ways of obtaining an interest in ERISA benefits,
specifically those to which the Congress spoke in the anti-
alienation provision of 29 U.S.C. § 1056(d), are not before us,
we have no occasion to decide whether the requirements for
assignment and alienation in § 1056(d) preempt a state law
that would transfer the annuity pursuant to an agreement to
assign rather than to waive the benefits.

     John argues that although the divorce decree did not give
rise to a valid qualified domestic relations order (QDRO), the
requirements for a QDRO in § 1056(d) are intended only to
“creat[e] a path for participants and beneficiaries to enforce
their private agreements directly against a plan” and therefore
do not preempt a state law that is used to enforce directly
against a beneficiary her agreement to alienate her benefits.
John’s argument is beside the point because Melissa “did not
assign or alienate anything to [John] or to the Estate later
standing in his shoes.” Kennedy v. Plan Adm’r for DuPont
Sav. & Inv. Plan, 555 U.S. 285, 292-97 (2009) (holding a
nearly identical provision of a divorce decree was an
attempted waiver, not an assignment, and therefore should not
be analyzed for validity under the requirements for a QDRO).
It is therefore sufficient today for us to hold the QJSA
provision in ERISA preempts a state law that would give
                               2
effect to an otherwise invalid waiver of QJSA benefits; we
need not address whether the QDRO provision preempts a
state law that provides a different way of obtaining an interest
in QJSA benefits. An example might be a car dealer suing a
QJSA beneficiary who gave the dealer a security interest in
her future stream of benefits in exchange for a car.